Citation Nr: 1604563	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-21 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, including depression with insomnia.

2. Entitlement to service connection for residuals of a gunshot wound to the left foot.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty from March 2008 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In October 2014, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ); a copy of the transcript is of record.


FINDINGS OF FACT

1. To the extent that the Veteran's acquired psychiatric disorder is related to his active military service, it is the result of his own willful misconduct. 
 
 2. To the extent that the Veteran's residuals of a gunshot wound to the left foot is related to his active military service, it is the result of his own willful misconduct. 


CONCLUSIONS OF LAW

1. An acquired psychiatric disorder, including depression with insomnia, was due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2015).
 
 2. The Veteran's residuals of a gunshot wound to the left foot were due to the Veteran's willful misconduct.  38 U.S.C.A. §§ 105, 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

 VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The record reflects that prior to initial adjudication, the Veteran was mailed a letter in October 2010 that satisfied the duty to notify provisions with regard to his service connection claims. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), and VA and private medical records.  In addition, the Veteran was afforded a VA examination regarding his claim for an acquired psychiatric disorder.  The Board has determined that the examination was adequate because it was factually informed, medically competent, and responsive to the issue on appeal.  38 C.F.R. § 4.2 (2015).  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claim for residuals of a gunshot wound to the left foot, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed in greater detail below, there is no competent and credible evidence suggesting that this condition is related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).

As already mentioned above, the Veteran testified at a Board hearing in October 2014.  The hearing was adequate as the undersigned AVLJ explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c) (2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Service Connection for Low Back Disorder and Head Trauma

The Veteran claims that his acquired psychiatric disorder and residuals of a gunshot wound to the left foot (left foot condition) are a result of an injury he sustained in service.  

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2015).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110 (West 2014).  Alcohol abuse is the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user. 38 C.F.R. § 3.301(d) (2015). 

While there is a presumption in favor of a finding of line of duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C.A. § 105(a) (West 2014); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this case, the preponderance of the evidence shows that the Veteran's claimed disabilities resulted from willful misconduct. 

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2015). The simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2) (2015).  

Regarding his claim for an acquired psychiatric disorder, the Veteran was afforded a VA examination in November 2010.  The examiner noted the Veteran's reports that his life prior to the military adequate socially and occupationally.  In addition, the Veteran stated that the stress of his deployment in terms of the duties, the hours the separation from his family, problems he was having in his marriage and being in a foreign land all contributed to his depression.  He described problems with sleep as well.  The examiner diagnosed the Veteran with major depressive disorder, recurrent and alcohol dependence.  The examiner observed that the Veteran had disciplinary actions due to alcohol use as this was related to punishment in the Navy two times and also to him being released early from the Navy.  The examiner further noted that the Veteran had a public intoxication citation.

In a June 2013 Administrative Decision, the RO determined that the gunshot wound to the Veteran's left foot was due to the Veteran's own willful misconduct and alcohol abuse any injuries sustained as a result were not entitled to medical treatment. The RO noted that the STRs showed that on the night of the accident in July 2010, the Veteran shot himself in the foot under the influence of alcohol.  The RO also observed that following this incident, the Veteran was found to be in violation of several articles of the United States Code of Military Justice (UCMJ) including Article 86 Unauthorized absence, Article 92 Dereliction of duty, and Article 134 Drunkenness.  The RO determined that the injury to the Veteran's left foot gunshot wound was due to the Veteran's own willful misconduct. 

The Veteran's STRs are otherwise unremarkable for any complaints, treatment, or diagnoses related to an acquired psychiatric disorder or left foot condition.  

The Veteran had another VA examination in February 2013 regarding the nature and etiology of his acquired psychiatric disorder.  At that time, the Veteran denied a history of substance abuse prior to entering the Navy.  He stated that he started drinking in the Navy at the start of boot camp.  He reported that he drank to the point of intoxication every weekend.  The Veteran, however, explained that although he was engaging in alcohol abuse on the weekend, he was not drinking during the week due to occupational duties and due to having no access to alcohol. The Veteran denied use of illicit substances while in the Navy.  It was further noted that while on active duty, the Veteran had Captain's Mast for two alcohol-related incidents of intoxication.

The Veteran described his gunshot wound incident that occurred in July 2010.  He stated that as he was driving his car, he hit a bump in the road and a gun fell out from under the seat.  The Veteran stated that it was a friend's gun and he was surprised to observe the weapon.  He reported that he then pulled the car to the side of the road intending to throw the gun into the ocean.  The Veteran then stated that he went to pick it up while getting out of the car and he accidentally shot himself in the left foot.  Following this incident, he was psychiatrically hospitalized for one week at Portsmouth Navy Hospital.  He indicated that he was not suicidal at the time and did not intend to shoot himself, but that his superiors felt that he was at some risk for self-harm.   Following his discharge from the hospital he was on restricted duty and then forced out in association with unclear circumstances within a month of the incident by his report.

On mental status examination, the Veteran presented as casually dressed and adequately groomed.  He was cooperative and compliant in the interview.  He was alert and oriented to four domains.  He evidenced adequate eye contact.  His Mood was "depressed" and affect was full in range stable and indicative of euthymic mood.  The Veteran's speech was of normal rate, rhythm and volume.  His thought process was notably tangential.  He was focused on the difficulties he was experiencing.  He was negative for flight of ideas, mania and hypomania.  Imm addition, the Veteran's behaviors were negative for psychomotor agitation and retardation.  He was negative for delusions and for responding to internal stimuli as well as negative for formal thought disorder.  Reality testing was grossly intact.  His attention was variable and memory was intact.  His insight and judgment were both poor, but he denied suicidal ideation and homicidal ideation. 

The examiner, however, opined that the Veteran did not meet the criteria for major depressive disorder.  He explained that according to the DSM-IV criteria for major depressive episode requires that "the symptoms are not due to the physiological effects of a substance."  Accordingly, the examiner opined that the Veteran's claimed mental condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, illness or treatment for a mental condition.  He also opined that the Veteran's symptoms were at least as likely as not (50 percent or greater probability) incurred in or caused by the physiological effects of a substance rather than by depression or insomnia.  The examiner stated that the Veteran's symptoms of depression, insomnia and substance dependence were interwoven and overlapping.  In particular, he noted that it was highlighted that the Veteran's alcohol problems preceded his depression and insomnia problems from his report in this examination, which suggested that it was more likely than not that his substance use disorder caused his depression and insomnia.  The examiner resultantly opined that the Veteran's substance use disorder was therefore primary and the precipitating factor for his other mental condition(s).  He concluded that given the Veteran's pattern and breadth of substance use, his depression and insomnia more likely than not resulted from or was caused by the effect of substance abuse.

Unfortunately, the preponderance of the evidence weighs against the Veteran's claims for an acquired psychiatric disorder and residuals of a gunshot wound to his left foot.  Although the Veteran has been diagnosed with an acquired psychiatric disorder, the February 2013 VA examiner clarified that any mental condition that the Veteran had was due to his alcohol abuse.  Similarly, the evidence of record shows that the left foot condition due to his in-service injury was the result of his own willful misconduct due to alcohol abuse. 

Consequently, because the preponderance of the evidence demonstrates that the Veteran's current acquired psychiatric disorder and residuals of a gunshot wound to the left foot are proximately due to his alcohol abuse, service connection for these disabilities is denied.  Since the preponderance of the evidence is against the claims, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for an acquired psychiatric disability, including depression with insomnia, is denied.

Entitlement to service connection for residuals of a gunshot wound to the left foot is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


